DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 18-20, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US Pub 2017/0256254).
Regarding claim 1, Huang discloses a processor comprising:
one or more circuits to use one or more neural networks to interpret speech for one or more listeners based, at least in part, on content of the speech and one or more audible characteristics of the listener's environment (see abstract, 0042, 0068; see fig. 2 and 11).
Regarding claim 2, Huang discloses, wherein:
a first neural network of the one or more neural networks generates text data from the content of the speech (para 0068-0071; also see para 0122-0124);
a second neural network of the one or more neural networks determines context information about the text data (para 0024, 0032, 0096);
a third neural network of the one or more neural networks determines confidence information based, at least in part, on the one or more audible characteristics of the listener's environment (para 0069, 0136); and
an adjustment value is determined based, at least in part, on the context information and the confidence information (para 0058, 0100-0101).
Regarding claim 3, Huang discloses, wherein the confidence information is further determined by the third neural network based, at least in part, on the geographic locale of the one or more listeners (para 0024, 0034).
Regarding claim 4, Huang discloses, wherein the confidence information is further determined by the third neural network based, at least in part, on a regional accent applied to the speech (para 0024-0026).
Regarding claim 10, 18 and 25, see rejection of claim 1.
Regarding claim 19, see rejection of claim 2.
Regarding claim 20, see rejection of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub 2017/0256254) in view of Marcinkiewicz, Piotr (US Pub 2020/0302913).
Regarding claim 5, Huang discloses the limitations of claims 1 and 2.
Huang does not disclose wherein the adjustment indicates whether the speech is to be slowed down or sped up.
Marcinkiewicz discloses wherein the adjustment indicates whether the speech is to be slowed down or sped up (see abstract, para 0158).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Huang with the teachings of Marcinkiewicz in order to allow the user to hear and understand the output by slowing down the speech when the user is far away or based on noise levels (Marcinkiewicz, para 0158).
Regarding claim 21, see rejection of claim 5.

Claims 6, 9, 22, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub 2017/0256254) in view of Kraut, Joel (US Pub 2010/0146445).
Regarding claim 6, Huang discloses the limitations of claims 1 and 2.
Huang does not disclose wherein the adjustment indicates whether a volume associated with the speech is to be increased or decreased.
Kraut discloses wherein the adjustment indicates whether a volume associated with the speech is to be increased or decreased (see para 0033, 0036, 0038).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Huang with the teachings of Kraut in order to adjust the volume when in a noisy environment such that the user can hear the audio (Kraut, para 0036).
Regarding claim 22, see rejection of claim 6.
Regarding claim 9, Huang discloses the limitations of claim 1.
Huang does not disclose wherein the speech for one or more listeners is from playback of one or more audio or video data items.
Kraut discloses wherein the speech for one or more listeners is from playback of one or more audio or video data items (see abstract, para 0036).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Huang with the teachings of Kraut in order to adjust the volume when in a noisy environment such that the user can hear the audio (Kraut, para 0036).
Regarding claim 24, see rejection of claim 9.

Claims 7-8, 11-13, 15-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub 2017/0256254) in view of Culbertson et al. (US Pub 2021/0110163).
Regarding claim 7, Huang discloses the limitations of claims 1 and 2.
Huang does not disclose wherein the context information comprises one or more categorizations of each item in the text data.
Culbertson discloses wherein the context information comprises one or more categorizations of each item in the text data (see para 0028 and 0041).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Huang with the teachings of Culbertson in order to better understand context using BERT language model (Kraut, para 0028).
Regarding claim 8, Culbertson discloses wherein the context information is generated by one or more bidirectional encoder representations from transformers (BERT) networks (para 0028 and 0041).
Regarding claim 11, Huang discloses text data is generated from the speech by a speech-to-text neural network (para 0068-0071; also see para 0122-0124); and
an adjustment is determined for a playback device from a confidence metric computed from the one or more audible characteristics of the listener's environment  (para 0058, 0069, 0100-0101, 0136).
Huang does not disclose one or more context values computed by a bidirectional encoder representations from transformers (BERT) based, at least in part, on the text data.
Culbertson discloses one or more context values computed by a bidirectional encoder representations from transformers (BERT) based, at least in part, on the text data (see para 0028 and 0041).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Huang with the teachings of Culbertson in order to better understand context using BERT language model (Kraut, para 0028).
Regarding claim 12, Huang discloses Huang discloses wherein the confidence metric is further computed based, at least in part, on whether a spoken language used in the speech is different from a native language for the one or more listeners (para 0024, 0034). 
Regarding claim 13, Huang discloses wherein the confidence metric is further computed based, at least in part, on a geographic location for the one or more listeners (para 0024, 0034).
Regarding claim 15, Culbertson discloses wherein the one or more context values computed by the BERT indicate whether a first portion of the text data and a second portion of the text data are related (see para 0028 and 0041 – if context is same; see fig. 4)
Regarding claim 16, Huang discloses wherein the speech-to-text neural network further generates a speech-to-text confidence (para 0069, 0136).
Regarding claim 17, see rejection of claim 16.
Regarding claim 23, see rejection of claim 8.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub 2017/0256254) in view of Culbertson et al. (US Pub 2021/0110163) and in further view of Marcinkiewicz, Piotr (US Pub 2020/0302913).
Regarding claim 14, Huang in view of Culbertson discloses the limitations of claims 11.
Huang does not disclose wherein the adjustment indicates that the speech is to be adjusted down or adjusted up.
Marcinkiewicz discloses wherein the adjustment indicates that the speech is to be adjusted down or adjusted up (see abstract, para 0158).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Huang in view of Culbertson with the teachings of Marcinkiewicz in order to allow the user to hear and understand the output by slowing down the speech when the user is far away or based on noise levels (Marcinkiewicz, para 0158).

Allowable Subject Matter
Claims 26-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652